DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/03/2021 has been entered. Claims 28 and 36 have been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 21-36 are still pending in this application, with claims 21 and 29 being independent.

Specification
The disclosure is objected to because of the following informalities:
In the published disclosure, reference S111 for Fig.5 is missing
Appropriate correction is required.




Response to Arguments
Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.
1.	Applicant's arguments filed on 12/03/2021 on page 9
of applicant's remark regarding Claims 1 and 29, the applicant argues that Kim doesn’t teach stopping EDCAF. 
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Kim teaches the functionality of sending trigger frame by an AP to a STA for the STA to respond back to the AP using probe request (Kim Para[0111]). The examiner here relies on KIM’s invention for triggering mechanism. The combination of Kim’s invention with Lee’s and Tohzaka’s inventions is relied upon to address the response triggering by the STA and in turn a response from the AP for stopping the transmission by the STA with the motivation to support active scanning for finishing scanning in a rapid time. Thus, the applicant here fails to provide specific information on usage of EDCAF function and how that functionality is unique for the claimed invention as EDCAF 
The dependent claims 22-28 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 30-36 are rejected based upon same motivation and rationale used for claim 29.
2.	Applicant's arguments filed on 12/03/2021 on page 10
of applicant's remark regarding Claims 1 and 29, the applicant argues that Lee doesn’t teach stopping EDCAF and TXOP disclosed by Lee is different from the claimed EDCAF. 
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Lee discloses access categories for different data stream based on QoS such as Voice, video, etc. There is one EDCAF per access categories (Lee Para[0029]). Lee further discloses that when the AP is TXOP holder, it sends trigger frame to the STA for uplink transmission for AC based traffic. The access categories (AC) of data frames and buffer status is taken into consideration. Lee’s invention is geared towards the control of uplink transmission based on access categories 
The dependent claims 22-28 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 30-36 are rejected based upon same motivation and rationale used for claim 29.

Double Patenting
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-36 of copending Application No. 16/928838. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 21-36 of copending Application No. 16/928838 incorporates all the limitations of the claims 21-36 of instant application.
	

Application No.                 16/928838
Claim 21, A wireless communication terminal communicating wirelessly, the terminal comprising: a transceiver configured to receive and transmit a wireless signal; and a processor, wherein the processor is configured to: receive, through the transceiver, a first trigger frame from a base wireless communication terminal, wherein the first trigger frame triggers a transmissions of the wireless communication terminal, 



transmit, through the transceiver, a first response frame in response to the first trigger frame to the base wireless communication terminal, and 



stop enhanced distributed channel access function (EDCAF) corresponding to the first response frame when the wireless communication terminal receives an ACK for the first response frame, wherein the EDCAF is a function for determining a time at which a frame in a 

a transceiver configured to receive and transmit a wireless signal; and
a processor, wherein the processor is configured to:
receive, through the transceiver, a first trigger frame from a base wireless communication terminal,
wherein the first trigger frame triggers a transmissions of the wireless communication terminal and indicates a resource unit which is 
transmit, through the transceiver, a first response frame in
response to the first trigger frame to the base wireless communication terminal using the resource unit indicated in the first trigger frame, and 
stop enhanced distributed channel access function (EDCAF)corresponding to the first response frame when the wireless communication terminal receives an ACK
for the first response frame, wherein the EDCAF is a function for determining a time at which a frame in a



Claim 22, The wireless communication terminal of claim 21, wherein the processor is configured to: receive, through the transceiver, a second trigger frame from the base wireless communication terminal, wherein the second trigger frame triggers a transmissions of the wireless communication terminal, 



transmit, through the transceiver, a second response frame in response 


restart the EDCAF corresponding to the second response frame when the wireless communication terminal receives an ACK for the second response frame.

transmit, through the transceiver, a second response frame in response 



Claim 24, The wireless communication terminal of claim 23, wherein the processor is configured to restart every EDCAF.
Claim 25, The wireless communication terminal of claim 21, wherein the first response frame includes a buffer status report (BSR).
Claim 25, The wireless communication terminal of claim 21, wherein the first response frame includes a buffer status report (BSR).
Claim 26, The wireless communication terminal of claim 25, wherein the processor is configured to stop EDCAF which corresponds to traffic reported by the BSR.
Claim 26, The wireless communication terminal of claim 25, wherein the processor is configured to stop EDCAF which corresponds to traffic reported by the BSR.

Claim 27, The wireless communication terminal of claim 25, wherein the first trigger frame triggers random access, wherein the processor is configured to transmit, through the transceiver, the first response frame using random access.
Claim 28, The wireless communication terminal of claim 25, wherein the processor is configured to transmit, through the transceiver, the BSR through an HE-A control field of a MAC header or a QoS NULL MPDU.
Claim 28, The wireless communication terminal of claim 25, wherein the processor is configured to transmit, through the transceiver, the BSR through an HE-A control field of a MAC header or a QoS NULL MPDU.





transmitting a first response frame in response to the first trigger frame to the base wireless communication terminal; and 


transmitting a first response frame in response to the first trigger frame to the base wireless communication terminal; and 






transmitting a second response frame in response to the second trigger frame to the base wireless communication terminal; and restarting EDCAF corresponding to the first response frame when the wireless communication terminal receives an ACK for the second response frame.




Claim 32, The operation method of claim 31, wherein the restarting EDCAF comprises restarting every EDCAF.
Claim 33, The operation method of claim 29, wherein the first response frame includes a buffer status report (BSR).
Claim 33, The operation method of claim 29, wherein the first response frame includes a buffer status report (BSR).
Claim 34, The operation method of claim 33, wherein 


Claim 35, The operation method of claim 33, wherein the first trigger frame triggers random access, wherein transmitting the first response frame in response to the first trigger frame comprises transmitting the first response frame comprises transmitting the first response frame using random access.
Claim 36, The operation method of claim 33, wherein transmitting the first response frame comprises 




Double Patenting
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US10750403B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-16 of Patent No. US10750403B2 incorporates all the limitations of the claims 21-36 of instant application.
	
Instant Application 16/928754
Patent No.                 US10750403B2
Claim 21, A wireless communication terminal communicating wirelessly, the terminal comprising: a wherein the first trigger frame triggers a transmissions of the wireless communication terminal, transmit, through the transceiver, a first response frame in response to the first trigger frame to the base wireless communication terminal, and stop enhanced distributed channel access function 


a processor, wherein the processor is configured to:
receive, through the transceiver, a first trigger frame from a base wireless communication terminal,



transmit, through the transceiver, a first response frame in
response to the first trigger frame to the base wireless communication terminal, and stop enhanced distributed channel access function (EDCAF)

for the first response frame, wherein the EDCAF is a function for determining a time at which a frame in a
queue is transmitted and is defined per access category.


Claim 22, The wireless communication terminal of claim 21, wherein the processor is configured to: receive, through the transceiver, a second trigger frame from the base wireless communication terminal, wherein the second trigger frame triggers a transmissions of the wireless communication terminal, transmit, through the transceiver, a second response frame in response to the second trigger frame to the base wireless communication terminal, and restart the EDCAF corresponding to the second response frame when the wireless communication terminal receives an ACK for the second response frame.
1, wherein the processor is configured to: receive, through the transceiver, a second trigger frame from the base wireless communication terminal, 



transmit, through the transceiver, a second response frame in response to the second trigger frame to the base wireless communication terminal, and
restart the EDCAF corresponding to the second response frame when the wireless communication terminal receives an ACK for the second response frame.

1, wherein the processor is configured to restart the EDCAF
corresponding to the first response frame when a predetermined time elapses 
terminal receives the ACK for the first response
frame.

Claim 4, The wireless communication terminal of claim 3, wherein the processor is configured to restart every EDCAF.
Claim 25, The wireless communication terminal of claim 21, wherein the first response frame includes a buffer status report (BSR).
Claim 5, The wireless communication terminal of claim 1, wherein the first response frame includes a buffer status report (BSR).
Claim 26, The wireless communication terminal of claim 25, wherein the processor is configured to stop EDCAF which corresponds 


Claim 7, The wireless communication terminal of claim 5, wherein the first trigger frame triggers random access, wherein the processor is configured to transmit, through the transceiver, the first response frame using random
access.
Claim 28, The wireless communication terminal of claim 25, wherein the processor is configured to transmit, through the transceiver, the BSR through an HE-A control field of a MAC header or a QoS NULL MPDU.
Claim 8, The wireless communication terminal of claim 5, wherein the processor is configured to transmit, through the
transceiver, the BSR through an HE-A control field of a
MAC header or a QoS NULL MPDU.
wherein the first trigger frame triggers a transmissions of the wireless communication terminal; transmitting a first response frame in response to the first trigger frame to the base wireless communication terminal; and stopping enhanced distributed channel access function (EDCAF) corresponding to the first 

terminal; 




transmitting a first response frame in response to the first
trigger frame to the base wireless communication terminal; and stopping enhanced distributed channel access function (EDCAF) corresponding to the first 
ACK for the first response frame, wherein the EDCAF
is a function for determining a time at which a frame in a queue is transmitted and is defined per access category.
wherein the second trigger frame triggers a transmissions of the wireless communication terminal; transmitting a 
9, the method further comprises receiving a second trigger frame from the base wireless communication terminal; transmitting a second response frame in response to the second trigger frame to the base wireless communication terminal; and 



Claim 12, The operation method of claim 11, wherein the restarting EDCAF comprises restarting every EDCAF.
Claim 33, The operation method of claim 29, wherein the first response frame includes a buffer status report (BSR).
Claim 13, The operation method of claim 9, wherein the first response frame includes a buffer status report (BSR).
Claim 34, The operation method of claim 33, wherein the stopping EDCAF comprises stopping EDCAF which corresponds to traffic reported by the BSR.
Claim 14, The operation method of claim 13, wherein the stopping EDCAF comprises stopping EDCAF which corresponds to traffic reported by the BSR.
Claim 35, The operation method of claim 33, wherein the first trigger frame 

wherein transmitting the first response frame in response to the first trigger frame comprises transmitting the first
response frame comprises transmitting the first
response frame using random access.

Claim 16, The operation method of claim 13, wherein transmitting the first response frame comprises transmitting the BSR
through an HE-A control field of a MAC header or a QoS NULLMPDU.


Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn to have the feature of “wherein the first trigger frame triggers a transmissions of the wireless communication terminal; wherein the second trigger frame triggers a transmissions of the wireless communication terminal” as taught by Kim. The suggestion/motivation would have been to support active scanning for finishing scanning in a rapid time (Kim Para[0101]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2018/0213516 Al, hereinafter referred to as “Kim”) in view of LEE et al. (US 2016/0345362 A1, hereinafter referred to as “Lee”) and further in view of TOHZAKA et al. (US 2014/0241270 A1, hereinafter referred to as “Tohzaka”).

Regarding claims 21 and 29, Kim discloses a wireless communication terminal communicating wirelessly (Kim Fig.1 Ref:S105 The STA (i.e. terminal) in the wireless network), the terminal comprising: a transceiver  configured to receive and transmit a wireless signal (Kim Fig.23 Ref:53 The RF unit (i.e. transceiver)); and a processor (Kim Fig.23 Ref:51 The processor), wherein the processor is configured to: receive, through the transceiver, a first trigger frame (Kim Fig.18 Ref:1810 Para[0149] The trigger (i.e. first trigger frame) sent from the AP) from a base wireless communication terminal (Kim Fig.18 Para[0149] The AP (i.e. base wireless communication terminal)), wherein the first trigger frame triggers a transmissions of the wireless communication terminal (Kim Fig.18 Ref:1820 Para[0149-150] The STA (i.e. terminal) sends association request (i.e. transmission) after receiving the trigger frame), transmit, through the transceiver, a first response frame (Kim Fig.18 Ref:1820 Para[0149-150] The association request (i.e. response frame)) in response to the first trigger frame to the base wireless communication terminal (Kim Fig.18 Ref:1820 Para[0149-150] The STA (i.e. terminal) sends association request (i.e. response frame) after receiving the trigger frame from the AP). 
As for the limitation, stop enhanced distributed channel access function (EDCAF) when the wireless communication terminal receives an ACK for the first response frame, Kim, although not explicit, discloses a transmit opportunity for STAs is stopped upon receiving an ACK for the response frame (Kim Para[0135]).
However, Lee from the same field of invention discloses stop enhanced distributed channel access function (EDCAF) (Lee Fig.23 Para[0156-157] The STA1 terminates the TXOP after receiving acknowledgement) corresponding to the first response frame (Lee Fig.23 Para[0156-157] The ACK received) when the wireless communication terminal receives an ACK for the first response frame (Lee Fig.23 Para[0156-157] The response frame (i.e. AP refusal) is received by the STA1 and TXOP (i.e. EDCAF) terminated by the STA1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim to have the feature of “stop enhanced distributed channel access function (EDCAF) corresponding to the first response frame when the wireless communication terminal receives an ACK for the first response frame” as taught by Lee. The suggestion/motivation would have been to utilize the complete UL UM transmission process in the TXOP duration, so that participating stations may be allowed to transmit packets best on resources allocated by the AP (Lee Para[0026]).
Kim in view of Lee does not explicitly disclose wherein the EDCAF is a function for determining a time at which a frame in a queue is transmitted and is defined per access category..
However, Tohzaka from the same field of invention discloses wherein the EDCAF is a function for determining a time at which a frame in a queue is transmitted and is (Tohzaka Para[0047] The EDCA scheme classifies (i.e. access category) a packet as one of the four types of access categories and stores in an appropriate queue. A packet in a queue with higher priority is transmitted earlier (i.e. transmit time)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Lee to have the feature of “wherein the EDCAF is a function for determining a time at which a frame in a queue is transmitted and is defined per access category” as taught by Tohzaka. The suggestion/motivation would have been to avoid packet collisions inside a cell (Tohzaka Para[0004]).

Regarding claims 22 and 30, Kim in view of Lee and Tohzaka discloses the method and the terminal as explained above for Claim 21. Kim further discloses wherein the processor is configured to: receive, through the transceiver, a second trigger frame from the base wireless communication terminal, wherein the second trigger frame triggers a transmissions of the wireless communication (Kim Fig.17,18 Para[0149,0164] The processor receives a trigger frame from the base wireless communication terminal. The processor also receives a trigger frame 1810 (second DL trigger frame for association with AID that include the allocated resource information) to the STA). Lee further discloses restart the EDCAF corresponding to the second response frame when the wireless communication terminal receives an ACK for the second response frame (Lee Para[0079-80] The EDCF restarts upon receiving the ACK frame 508 duration expires).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Tohzaka to have the feature of “restart the EDCAF corresponding to the second response frame when the wireless communication terminal receives an ACK for the second response frame” as taught by Lee. The suggestion/motivation would have been to utilize the complete UL UM transmission process in the TXOP duration, so that participating stations may be allowed to Lee Para[0026]).
Regarding claims 23 and 31, Kim in view of Lee and Tohzaka discloses the method and the terminal as explained above for Claim 21. Lee further discloses wherein the processor is configured to restart the EDCAF corresponding to the first response frame when a predetermined time elapses from time at which the wireless communication terminal receives the ACK for the first response frame (Lee Para[0079-80] The EDCF restarts upon receiving the ACK frame 508 duration expires).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Tohzaka to have the feature of “wherein the processor is configured to restart the EDCAF corresponding to the first response frame when a predetermined time elapses from time at which the wireless communication terminal receives the ACK for the first response frame” as taught by Lee. The suggestion/motivation would have been to utilize the complete UL UM transmission process in the TXOP duration, so that participating Lee Para[0026]).
Regarding claims 24 and 32, Kim in view of Lee and Tohzaka discloses the method and the terminal as explained above for Claim 21. Lee further discloses wherein the processor is configured to restart every EDCAF (Lee Para[0094-95] The start/restart EDCAF happens corresponding to trigger frame at the time of scanning and association wherein each EDCAF is associated with a respective backoff time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Tohzaka to have the feature of “wherein the processor is configured to restart every EDCAF” as taught by Lee. The suggestion/motivation would have been to utilize the complete UL UM transmission process in the TXOP duration, so that participating stations may be allowed to transmit packets best on resources allocated by the AP (Lee Para[0026]).
Regarding claims 25 and 33, Kim in view of Lee and Tohzaka discloses the method and the terminal as explained above for Claim 21. Lee further discloses wherein the first (Lee Para[0099] The trigger frame in an EDCA (EDCAF) queue generated by the AP containing information indicative of the buffer status report (BSR) frame controlling the enhanced distributed channel access function).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Tohzaka to have the feature of “wherein the first response frame includes a buffer status report (BSR)” as taught by Lee. The suggestion/motivation would have been to utilize the complete UL UM transmission process in the TXOP duration, so that participating stations may be allowed to transmit packets best on resources allocated by the AP (Lee Para[0026]).
Regarding claims 26 and 34, Kim in view of Lee and Tohzaka discloses the method and the terminal as explained above for Claim 21. Lee further discloses wherein the processor is configured to stop EDCAF which corresponds to traffic reported by the BSR (Lee Para[0099] The trigger frame in an EDCA (EDCAF) queue generated by the AP containing information indicative of the buffer status report (BSR) frame controlling the enhanced distributed channel access function.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Tohzaka to have the feature of “wherein the processor is configured to stop EDCAF which corresponds to traffic reported by the BSR” as taught by Lee. The suggestion/motivation would have been to utilize the complete UL UM transmission process in the TXOP duration, so that participating stations may be allowed to transmit packets best on resources allocated by the AP (Lee Para[0026]).
Regarding claims 27 and 35, Kim in view of Lee and Tohzaka discloses the method and the terminal as explained above for Claim 21. Kim further discloses wherein the first trigger frame triggers random access, wherein the processor is configured to transmit, through the transceiver, the first response frame using random access (Kim Fig.18 Para[0150] The AP transmits a probe response frame to the STA using MU-OFDMA scheme, may trigger random access through the trigger frame, wherein information in the trigger frame used in the multi user (MU) link set up process, transmits the first response frame using random access).
Regarding claims 28 and 36, Kim in view of Lee and Tohzaka discloses the method and the terminal as explained above for Claim 21. Lee further discloses wherein the processor is configured to transmit, through the transceiver, the BSR through an HE-A control field of a MAC header or a QoS NULL MPDU (Lee Fig.6 Para[0028,0082] Transmitting the buffer status report through the HE-DATA field (payload field or PSDU or MAC protocol data unit, MPDU)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Tohzaka to have the feature of “wherein the processor is configured to transmit, through the transceiver, the BSR through an HE-A control field of a MAC header or a QoS NULL MPDU” as taught by Lee. The suggestion/motivation would have been to utilize the complete UL UM transmission process in the TXOP duration, so that participating stations may be allowed to transmit packets best on resources allocated by the AP (Lee Para[0026]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).
			
Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2016/0174240 to Li (Fig.3 and associated paragraphs including paragraphs:0126).
2.	U.S. Patent Application Publication No. 2007/0074090 to Trainin (Fig.2 and associated paragraphs including paragraphs:0029).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415